1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     DAVID J. ZAPPA
7
8                   IN THE UNITED STATES DISTRICT COURT
9
                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,         Case No. 2:15-CR-0184 GEB
13                Plaintiff,
                                       STIPULATION AND ORDER (PROPOSED)
14        v.                           TO TEMPORARILY SUSPEND MONITORING
15   DAVID J. ZAPPA,
                                       JUDGE:   Hon. Edmund F. Brennan
16                Defendant.
17
18
19        IT IS HEREBY STIPULATED by and between plaintiff, United
20
     States of America, and defendant, David J. Zappa, that location
21
     monitoring of Mr. Zappa may be suspended on January 29 and 30,
22
     2019, while Mr. Zappa is hospitalized in Sacramento for surgery,
23
     to resume when he returns home.
24
25        Pretrial Services has confirmed that Mr. Zappa is scheduled
26
     for surgery in Sacramento on Tuesday, January 29, with an
27
     expected overnight stay in the hospital.     Mr. Zappa is subject
28
                                                        U.S. v. Zappa, 15-cr-184 GEB
     to location monitoring which must be suspended during his
1
2    hospitalization.   Pretrial Officer Basurto will confirm his

3    hospitalization and resume monitoring him upon his discharge,

4    which is expected to occur on Wednesday, January 30.     She
5    advises that she will notify the court and counsel if any
6
     further order is necessary.
7
8                                   Respectfully submitted,

9                                   HEATHER E. WILLIAMS
                                    Federal Defender
10
11
     Dated: January 25, 2019        /s/ T. Zindel
12                                  TIMOTHY ZINDEL
                                    Assistant Federal Defender
13                                  Attorney for David J. Zappa

14
                                    PHILLIP A. TALBERT
15                                  United States Attorney

16
     Dated: January 25, 2019        /s/ T. Zindel for M. Chernick
17                                  MIRA CHERNICK
                                    Assistant U.S. Attorney
18
                                    Attorney for Plaintiff
19
20
                                   O R D E R
21
          Location monitoring of Mr. Zappa is suspended as set forth
22
     above to accommodate Mr. Zappa’s scheduled surgery.
23
          IT IS SO ORDERED.
24
25   Dated:   January 25, 2019      ____________________________
                                    HON. EDMUND F. BRENNAN
26                                  United States Magistrate Judge
27
28
                                                     U.S. v. Zappa, 15-cr-184 GEB
